Assigned counsel for defendant has lost his right to compensation by letting the time pass to bring case on for argument without applying to the court for an extension thereof. The court may, in a proper case and in the exercise of discretion, enlarge the time to bring the case on for argument after it has expired in order to prevent a dismissal, but in a case of murder in the first degree, counsel's delay in applying for such enlargement within the time fixed by section 536 forfeits his right to compensation. (People v. Chapman,225 N.Y. 700.)
Application for compensation denied. Application for payment of personal and incidental expenses allowed. *Page 533